Order entered December 11, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-01296-CV

                              IN RE SAMUEL THELLER, Relator

                       Original Proceeding from the 95th District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-19-05637

                                               ORDER
                           Before Judges Bridges, Osborne, and Carlyle

       This original proceeding arises from an October 3, 2019 Order granting a motion for new

trial signed in the 95th Judicial District Court of Dallas County, Texas. On November 1, 2019,

the presiding judge of the 95th Judicial District Court was appointed to the Fifth District Court of

Appeals. Rule 7.2(b) requires this Court to abate this proceeding to allow the successor judge to

reconsider the October 3, 2019 order. See TEX. R. APP. P. 7.2(b) (“If the case is an original

proceeding under Rule 52, the court must abate the proceeding to allow the successor to

reconsider the original party's decision.”).

       Accordingly, we ABATE this original proceeding pursuant to rule 7.2(b) of the Texas

Rules of Appellate Procedure. This case is removed from the Court’s active docket until further

order of this Court, to allow the successor judge, once appointed, to reconsider the October 3,

2019 ruling of the former judge of the 95th Judicial District Court. We further ORDER the


                                                 1
parties to file a status report with this Court within ten days of any ruling by the successor judge

required by rule 7.2(b).


                                                     /s/     LESLIE OSBORNE
                                                             JUSTICE




                                                 2